DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 3/14/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1 and 2 have been made of record.
Claims 1-6 and 8-9 are pending.
Claims 8-9 remain withdrawn for the reasons of record at pg. 2 of the office action of 12/22/2020.
Claims 1-6 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn in view of applicant’s deletion of the term “or optimally” from the claims.
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 1, 3-4 under 35 U.S.C. 102(a)(1) as being anticipated by Glaesner et al. (IDS, US 2004/0053370) is withdrawn in view of applicant’s amendments to claim 1 which now incorporates the limitation of objected and allowable claim 7.
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Glaesner et al (IDS, US 2004/0053370) in view of Dimasi et al. (US Pat. No. 9,580,509) is withdrawn in view of applicant’s amendments to claim 1 which now incorporates the limitation of objected and allowable claim 7.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent agent Andrew C. Cheng on 5/25/2021.
The application has been amended as follows: 
In claim 1, line 3
Replace the term “an mutated Fc” with the term “a mutated Fc”
In claim 9
Replace the claim with “A method of making a composition comprising the hypoglycemic fusion protein of claim 1.”
Claim 8 is cancelled.

Rejoinder of Previously withdrawn claim 9 in accordance with 37 CFR 1.104
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 2/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Claims 1-6 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646